The objection taken on the trial to the derivation of title on the part of the plaintiff is because of a supposed discrepancy between the execution, recited in the coroner's deed, and the execution under which the coroner made the levy and sale. This objection presupposes and admits that the officer had a valid authority to sell, but insists that his deed was invalid to convey the land sold, because in the deed his authority was inaccurately recited. The question presented by this objection is not with us an open question. The objection was deliberately considered by this Court in Hatton v. Dew, 7 N.C. 260, and overruled. His Honor, therefore, properly overruled it in this case.
But upon a comparison of the execution recited in the deed with that under which the officer sold, as they are both set forth in the transcript, the alleged discrepancy will be found not to exist. The execution under *Page 332 
which the officer sold is tested the fifth Monday, after the fourth Monday of September, in the year of our Lord 1853, and in the 57th year of our independence, and is made returnable to the term of said court to be held on the fifth Monday after the fourth Monday of March next.This, it is said, must be the fifth Monday after the fourth Monday of March, 1834, whereas the coroner's deed recites the execution as returnable on the fifth Monday after the fourth Monday of March, 1833. But it is manifest that there is a clerical misprision in the date of (440)  the execution with respect to the years of the Christian era. This appears not only from the year of independence thereunto subjoined, but from the indorsation of the clerk, that the execution actually issued on 5 February, 1833, and of the coroner, that it was levied on 21 February, 1833. Goodman v. Armistead, 11 N.C. 19, and Dowell v. Vannoy,14 N.C. 43, are authorities to show that such a misprision will be corrected by these indicia of truth. Thus corrected, the execution is tested of the Fall Term, 1832, and the deed truly represents it as returnable to the Spring Term, 1833.
PER CURIAM.                                             Affirmed.
Cited: Bailey v. Morgan, 44 N.C. 355.